                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA


                                                   Criminal No. 1:14cr5-HSO-JCG
v.                                                       Civil No. 1:18cv249-HSO



DONTRELLE DESHAUN SANFORD

    MEMORANDUM OPINION AND ORDER DENYING DEFENDANT
  DONTRELLE DESHAUN SANFORD’S MOTION [79] TO VACATE, SET
ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL CUSTODY
                 PURSUANT TO 28 U.S.C. § 2255

      BEFORE THE COURT is Defendant Dontrelle Deshaun Sanford’s Motion

[79] to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, filed

pursuant to 28 U.S.C. § 2255. After due consideration of the Motion, the record,

and relevant legal authority, the Court finds that Sanford’s Motion [79] is not well

taken and should be denied without an evidentiary hearing.

                     I. FACTS AND PROCEDURAL HISTORY

      Defendant Dontrelle Deshaun Sanford (“Sanford”) was charged in two counts

of an Indictment [3] filed in this case on February 5, 2014. Sanford was charged

with: (1) conspiracy to commit offenses against the United States involving passing,

uttering, publishing, selling, keeping in his possession, and concealing falsely made,

forged and counterfeit obligations of the United States, that is, Federal Reserve

Notes, in violation of Title 18, United States Code, Section 472; and (2) committing
offenses against the United States by conducting and attempting to conduct

financial transactions involving the proceeds of specified unlawful activity, in

violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i) and

1956(a)(1)(B)(i). Indictment [3] at 1, 9. On August 19, 2014, Sanford entered a

guilty plea to the second count, pursuant to a Plea Agreement [45] and Plea

Supplement [46]. Min. Entry, Aug. 14, 2014. The Court sentenced Sanford on

November 20, 2014, to a term of seven months imprisonment; three years of

supervised release including six months home confinement with electronic

monitoring; $10,213.02 in restitution, owed jointly and severally with his co-

defendant; a $2,000.00 fine; and a $100.00 special assessment. Min. Entry, Nov. 20,

2014. Count One was dismissed as to Sanford on a motion by the Government. Id.

Judgment was entered on November 24, 2014. J. [57]. Sanford did not appeal.

      Sanford’s supervised released commenced on August 6, 2015. Pet. on

Supervised Release [59] at 1. On January 4, 2017, the Court granted a modification

of Sanford’s conditions of supervised release after he failed to return home at his

scheduled curfew on December 25, 2015, while participating in U.S. Probation’s

Electronic Monitoring Program. Id. The modification required Sanford to complete

40 hours of community service by March 1, 2016, and provide the U.S. Probation

Office with proof of completion. Id. On January 13, 2017, the Court granted a

second modification of Sanford’s conditions of supervised release after he left the

judicial district without notifying his probation officer; failed to maintain

employment; failed to pay his fine and restitution; and failed to report to the
probation office when requested. Pet. on Supervised Release [60] at 1. Sanford

agreed to add a search condition to the terms of his supervised release and to be

placed on 60-day random reporting through a code-a-phone system. Id.

      On June 19, 2017, a warrant was issued for Sanford for violating the terms of

his supervised release and he was arrested on June 27, 2017, in the District of

Utah. Order [61]. At his revocation hearing held on July 21, 2017, Sanford was

represented by Attorney John W. Weber, III (“Weber”). Order Appointing Public

Defender [64]. Sanford admitted to four of eleven alleged violations of supervision.

Tr. [75] at 13. One of the admitted violations was a Grade B violation for forgery.

Id. at 9, 12, 36. The Government presented evidence on the remaining violations,

id. at 13-28, and Weber attempted to rebut this evidence with Sanford’s own

testimony, id. at 28-39.

      At the conclusion of the hearing, the Court found by a preponderance of the

evidence that Sanford had violated the terms and conditions of his supervised

release in that he: committed forgery; possessed stolen property; resisted arrest;

provided a false name to law enforcement; possessed the driver’s license of another

individual; drove a motor vehicle with a suspended license; failed to give his name

to law enforcement; sped; drove with a canceled license; supplied the police with an

alternate identification; and failed to report an interaction with the police to the

United States Probation Office. Id. at 13, 40-44. The Court based this finding on

the Government’s proffered evidence and on Sanford’s lack of credibility based upon

his answers and testimony. Id. at 44.
       Based upon his original criminal history category of III, Sanford’s Guidelines

imprisonment range for these violations was eight to fourteen months because his

most serious violation was a Grade B violation. Id. at 45. Sanford’s supervised

release was revoked for violating the conditions of release and the Court sentenced

him to 14 months imprisonment; 22 months of supervised release; and a six month

placement in a residential reentry center. Min. Entry, July 21, 2017; J. on

Revocation [69]. The Court made clear that Sanford’s supervised release would

have been revoked in the Court’s discretion even if the violations did not mandate

that result. Id. at 50. This was due to the nature of the conduct, Sanford’s history

on supervision, and the similarity of the violations to the underlying offense. Tr.

[75] at 45.

       On August 3, 2017, Sanford appealed the revocation of his supervised

release. Notice of Appeal [73]. The Fifth Circuit dismissed this appeal pursuant to

Federal Rule of Appellate Procedure 42 on September 13, 2017. United States v.

Sanford, No. 17-60545, Doc. 00514153782 at 1 (5th Cir. 2017).

       On July 19, 2018, Sanford timely filed the present Motion [79] to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. §

2255. Sanford requests that supervised release be reinstated as if he had never

been revoked from supervised release. Mot. to Vacate [79] at 13. He asks that he

be resentenced to time served and that his term of supervised release be

terminated. Id. Under the original terms of Sanford’s supervised release, he would

have completed his term of supervision in August 2018. Id. Sanford advances the
following grounds in support of his Motion: (1) his counsel failed to adequately

prepare for the revocation hearing and failed to investigate the evidence

surrounding Sanford’s arrest; and (2) his counsel failed to file and prosecute an

appeal. Id. at 5, 7. Sanford’s former counsel, John Weber, has filed an Affidavit,

Aff. of John W. Weber, III, and the Government has responded to Sanford’s Motion,

Resp. in Opp’n [83].

                                   II. DISCUSSION

A.    Legal standard

      Once finally convicted, there are four narrow and separate grounds upon

which a federal prisoner may move to vacate, set aside, or correct a sentence under

28 U.S.C. § 2255: (1) the sentence was imposed in violation of the Constitution or

laws of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4) the

sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255; see also

United States v. Cates, 952 F.2d 149, 151 (5th Cir. 1992). “[O]n collateral attack, a

defendant is limited to alleging errors of a ‘constitutional or jurisdictional

magnitude.’” United States v. Samuels, 59 F.3d 526, 528 (5th Cir. 1995) (quoting

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991)). Upon conviction and

exhaustion of any right to appeal, courts are entitled to presume that a defendant

stands fairly and finally convicted. United States v. Frady, 456 U.S. 152, 164

(1982); Shaid, 937 F.2d at 231-32. Relief under § 2255 is therefore reserved for

violations of constitutional rights and for a narrow range of injuries which could not
have been raised on direct appeal which, if condoned, would result in a complete

miscarriage of justice. United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).

         Sanford contends he received ineffective assistance of counsel. Mot. to Vacate

[79] at 5, 7. Claims of ineffective assistance of counsel may generally be heard

under a § 2255 motion. United States v. Gaudet, 81 F.3d 585, 589 (5th Cir. 1996).

To demonstrate ineffective assistance of counsel, Sanford must show (1) that

counsel’s representation fell below an objective standard of reasonableness, and (2)

that counsel’s ineffective assistance was prejudicial. Strickland v. Washington, 466

U.S. 668, 687-88 (1984). “Failure to establish either prong defeats the claim.”

Tucker v. Johnson, 115 F.3d 276, 280 (5th Cir. 1997). However, “mere conclusory

allegations in support of a claim of ineffective assistance of counsel are insufficient

to raise a constitutional issue.” Green v. Johnson, 160 F.3d 1029, 1042-43 (5th Cir.

1998).

         When considering whether counsel provided ineffective assistance, the Court

must presume that “counsel’s conduct f[ell] within the wide range of reasonable

professional assistance . . . ,” and a defendant must overcome that presumption.

Strickland, 466 U.S. at 689. To demonstrate “prejudice” in the Strickland sense,

“the defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694.
B.    Sanford has not met his burden of establishing a claim of ineffective
      assistance of counsel.

1.    Weber’s failure to prepare and investigate

      Sanford asserts that he was denied effective assistance of counsel when

Weber failed to adequately prepare for the revocation hearing. Mot. to Vacate [79]

at 5. According to Sanford, Weber only met with Sanford once and failed to

investigate or obtain evidence necessary to show that the arresting officer’s actions

were unconstitutional. Id. Specifically, Sanford contends that Weber failed to

obtain or review the officer’s body surveillance recording or the security surveillance

recordings from the store where the search and seizure occurred. Id. Had Weber

reviewed the video, Sanford posits that it would have shown that the officer forcibly

removed Sanford from the vehicle prior to notifying him of the arrest and illegally

searched the vehicle without probable cause or consent. Id. Sanford argues that

without the evidence obtained from the unlawful stop, there would be no evidence to

support the revocation. Id.

      a.     Weber’s preparation and investigation was objectively reasonable.

      It is clear that counsel has a duty to make reasonable investigation or to

make a reasonable decision that a particular investigation is unnecessary.

Strickland, 466 U.S. at 691. In assessing whether counsel’s investigation was

unreasonable, a heavy measure of deference must be afforded to counsel’s

judgments. United States v. Green, 882 F.2d 999, 1003 (5th Cir. 1989) (citing id.).

“A defendant who alleges a failure to investigate on the part of his counsel must

allege with specificity what the investigation would have revealed and how it would
have altered the outcome of the trial.” Id.

      Weber asserts that he did not investigate a violation of Sanford’s Fourth

Amendment rights because there was no evidence of a violation and even if there

had been it would not have been beneficial to investigate because the exclusionary

rule does not apply to revocation hearings, absent harassment. Aff. of John W.

Weber [82] at 3. These were reasonable judgments as the requested investigation

was not supported by the record and the even if it had been, it would not have

assisted Sanford by excluding the evidence from the hearing. See United States v.

Roberson, 496 F. App’x 390, 395 (5th Cir. 2012) (holding that the exclusionary rule

does not apply to revocation hearings absent police harassment); see generally Mot.

to Vacate [79] (failing to allege police harassment).

      As for Sanford’s allegation that Weber failed to adequately prepare, Weber

states that he was well prepared for the hearing and would have requested an

extension had this not been the case. Aff. of John W. Weber [82] at 2. In terms of

his preparation, Weber asserts that he determined that the best defense “in

counsel’s opinion was to provide a reasonable explanation to the court for the items

found in Mr. Sanford’s possession,” and that “[t]he best person to provide this

explanation was Mr. Sanford.” Id. at 2-3. Although Sanford elected to testify, the

Court did not accept Sanford’s explanation. Id. at 50. Weber’s defense strategy in

this case falls, in the Court’s view, “within the wide range of reasonable professional

assistance,” and Sanford has not provided sufficient justification to overcome that

presumption. See Strickland, 466 U.S. at 689.
      b.     Sanford has not shown that Weber’s alleged failure to prepare and
             investigate was prejudicial.

      The exclusionary rule does not apply to supervised release revocation

hearings absent police harassment. Roberson, 496 F. App’x at 395 (citing United

States v. Montez, 952 F.2d 854, 857 (5th Cir. 1992)). Sanford has not alleged, and

there is no evidence of, police harassment in this case. Thus, even if Weber had

found that the underlying evidence was obtained through an illegal search and

seizure in violation of the Fourth Amendment, the remedy would not have been

exclusion of the evidence. The evidence would have remained in the record, and

thus, it would not have altered the outcome of the hearing. Therefore, Sanford has

not carried his burden of showing that Weber’s alleged failure to investigate was

prejudicial, a necessary component of an ineffective assistance of counsel claim. See

Strickland, 466 U.S. at 687-88. Furthermore, even had Weber prepared or

investigated further, the Court would still have revoked Sanford’s supervised

release.

      The United States Sentencing Guidelines provide for the classification of

violations of the conditions of probation and supervised release. The three grades of

violations are as follows:

      (1) Grade A Violations--conduct constituting (A) a federal, state, or local
      offense punishable by a term of imprisonment exceeding one year that
      (i) is a crime of violence, (ii) is a controlled substance offense, or (iii)
      involves possession of a firearm or destructive device of a type described
      in 26 U.S.C. § 5845(a); or (B) any other federal, state, or local offense
      punishable by a term of imprisonment exceeding twenty years;
      (2) Grade B Violations--conduct constituting any other federal, state, or
      local offense punishable by a term of imprisonment exceeding one year;
      (3) Grade C Violations--conduct constituting (A) a federal, state, or local
      offense punishable by a term of imprisonment of one year or less; or (B)
      a violation of any other condition of supervision.

U.S. Sentencing Guidelines Manual § 7B1.1(a).

The Sentencing Guidelines further provide that

      [w]here there is more than one violation of the conditions of supervision,
      or the violation includes conduct that constitutes more than one offense,
      the grade of the violation is determined by the violation having the most
      serious grade.

U.S. Sentencing Guidelines Manual § 7B1.1(b). “Upon finding of a Grade A or B

violation, the Court shall revoke probation or supervised release.” U.S. Sentencing

Guidelines Manual § 1.3(a)(1) (emphasis added). At that point, “the applicable

range of imprisonment is that set forth in § 7B1.4.” Id.

      Sanford does not advance an argument that forgery was not a Grade B

violation. Sanford’s conduct in committing forgery, to which he admitted under

oath at the hearing and which the Court found was supported by a preponderance of

the evidence, constituted a Grade B violation. The Court was required to revoke

supervised release following this admission, and Sanford’s Guidelines sentencing

range would not have changed. Thus, even if Weber’s assistance was ineffective,

Sanford’s admission to committing a Grade B violation necessitated the revocation

of his supervised release, and thus, Sanford suffered no prejudice.

      In summary, Sanford has failed to demonstrate either prong of the Strickland

standard as to his first asserted ground for relief.
2.    Weber’s failure to file and prosecute an appeal

      Sanford alleges that he was denied effective assistance of counsel because

Weber failed to file and prosecute an appeal of his revocation. Mot. to Vacate [79] at

7. He states that at the revocation hearing the Government presented unreliable

evidence in the form of summary testimony by the probation officer, that the focus

of the underlying citation and police report was a different individual named

Darnelle Sanford, and that the State of Utah dropped the underlying charge

because the evidence was unlawfully obtained and unreliable. Id. Sanford

maintains that Weber should have advised him that the law remained unsettled on

the degree of reliability required for a revocation and the extent to which hearsay

evidence is admissible at such a hearing. Id. Had counsel done so, Sanford states

that he could have appealed pursuant to United States v. Reinhart, 357 F.3d 521,

530 (5th Cir. 2004).

      The claim that Weber failed to file and prosecute an appeal is plainly without

merit. On August 2, 2017, Sanford alerted Weber of his desire to appeal the

revocation based on ineffective assistance of counsel. Aff. of John W. Weber, III [82]

at 2. Weber filed a Motion [70] to Withdraw as Attorney and a Notice of Appeal

[71], on August 3, 2017. The Motion to Withdraw asserted that Sanford was

alleging ineffective assistance of counsel by Weber and that Sanford had stated that

he would retain new counsel to pursue his appeal. Mot. to Withdraw as Att’y [70] at

1. Therefore, Weber did file an appeal and any failure to prosecute that appeal was

based on Sanford’s representation that he would secure alternative counsel. Id. It
is also worth noting that Sanford also requested Weber be removed as his counsel in

a Motion filed August 22, 2017. Mot. to Appoint Counsel, Mot. to Remove John

Weber as Att’y [76]. There is nothing in the record to suggest that Weber was

ineffective by failing to file and prosecute an appeal.

      Sanford also asserts that Weber was ineffective for failing to develop the

record at the revocation hearing in order to permit Sanford to advance additional

arguments on appeal. Mot. to Vacate [79] at 7. It seems that Sanford bases this

claim upon Weber’s failure to raise objections at the revocation hearing to the

probation officer’s testimony, to the underlying citation and police report using the

name Darnelle Sanford, and regarding the State of Utah dropping the underlying

charge, thereby waiving these objections on appeal. See Reinhart, 357 F.3d at 530.

      As noted above, Sanford had already admitted to a Grade B violation, and

therefore was subject to a mandatory revocation of his supervised release. Tr. [75]

at 9-10. Even if Weber had developed the record further, the Court was required to

revoke Sanford’s release and raising these additional arguments on appeal would

not have altered this outcome. See U.S. Sentencing Guidelines Manual §

7B1.3(a)(1). Further, Sanford had the opportunity on appeal to make the argument

that Weber failed to adequately develop the record. He was appointed new counsel

to represent him in his appeal and to assist him in raising this objection. See Order

[77]. Any failure to raise these issues on appeal or to inform Sanford that they

could be raised on appeal does not rise to the level of ineffective assistance of

counsel within the meaning of Strickland.
         Sanford has failed to demonstrate prejudice on his second ground for relief.

                             III. EVIDENTIARY HEARING

         The Court finds that an evidentiary hearing is not required. A defendant is

only entitled to an evidentiary hearing on a § 2255 motion if he has presented

“independent indicia of the likely merit of [his] allegations.” United States v. Reed,

719 F.3d 369, 373 (5th Cir. 2013) (citation omitted). Because Sanford has failed to

do so and his showing is “inconsistent with the bulk of [his] conduct [and he] fails to

meet [his] burden of proof in light of [the] evidence in the record, an evidentiary

hearing is unnecessary.” United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir.

1998).

                                   IV. CONCLUSION

         Because the Motion, files, and records conclusively show that Sanford is

entitled to no relief, the Court finds that Sanford’s Motion [79] to Vacate, Set Aside,

or Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C.

§ 2255, should be denied without an evidentiary hearing.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Dontrelle Deshaun Sanford’s Motion [79] to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody, filed pursuant to § 2255, is DENIED.

         SO ORDERED AND ADJUDGED, this the 22nd day of January, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE
